DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the after-final amendment filed 2 April 2021.
Claims 1-20 are pending. Claims 1, 9, and 14 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-2, 4-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sunderland et al. (US 2009/0248960, published 1 October 2009, hereafter Sunderland) and further in view of Migos et al. (US 2013/0047115, published 21 February 2013, hereafter Migos) and further in view of Byron et al. (US 2015/0179082, published 25 June 2015, hereafter Byron) and further in view of Tucci (US 2009/0075247, published 19 March 2009).
With respect to claim 1, Sunderland, which is analogous art because it is directed toward generating flash cards, discloses a non-transitory computer program product comprising a plurality of instructions encoded thereon that when executed by one or more processors cause a digital flash card process to be carried out, the process comprising:
causing display of digital content on a display operably connected to the one or more processors (paragraph 0037)
a first portion of content corresponding to a question portion of a digital flash card (paragraphs 0066-0069 and 0085)
retrieving an answer portion of the digital flash card from a networked computing resource (Figure 1), wherein the answer portion is responsive to the question portion (Figure 7, item 601; paragraph 0106: Here, a set of questions and answers are stored as associated)

causing display, on the display, of the question portion of the digital flash card (paragraph 0085)
causing display, on the display, of the answer portion of the digital flash card after display of the question portion of the digital flash card (paragraphs 0090)
Sunderland fails to specifically disclose detecting a selection of at least a portion of the displayed digital content. However, Migos, which is analogous art because it is directed toward receiving user selections for adding content to a note card, discloses  detecting a selection of at least a portion of the displayed digital content (column 17, lines 61-62).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Migos with Sunderland, with a reasonable expectation of success, as it would have enabled a user to select contents for inclusion on a flash card. This would have allowed him/her to customize the flash card based on his/her needs.
Sunderland fails to specifically disclose receiving a selection of a question and identifying an answer. However, Byron, which is analogous art to the claimed invention because it is directed toward extracting an answer associated with a question, discloses receiving a selection of a question and identifying an answer (Figures 4-5; paragraphs 0066-0068). It would have been obvious to one or ordinary skill in the art at the time of the applicant’s effective filing date to have combined Byron with Sunderland, with a reasonable expectation of success, as it would have allowed for ingestion of documents in order to extract questions and answers from the ingested documents. This would have provided the user with the advantage of automatically identifying answers and associating the extracted answers with identified questions in order to save time.
Sunderland fails to specifically disclose wherein the digital context establishes a given context, the answer portion depends on the given context, and saving the digital flash card into an existing group of previously created digital flashcards, wherein the previously created digital flash cards are related by a common characteristic selected from a group consisting of an electronic book, a subject, a chapter, and an assignment.
However, Tucci, which is analogous to the claimed invention because it is directed toward providing an interactive educational tool, discloses wherein the digital context establishes a given context, the answer portion depends on the given context, and saving the digital flash card into an existing group of previously created digital flashcards, wherein the previously created digital flash cards are related by a common characteristic selected from a group consisting of an electronic book, a subject, a chapter, and an assignment (Figures 11 and 13-14; paragraphs 0119-0120: Here, a flashcard is grouped into a set of flashcards having a same context, identified by sharing a common subject matter). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Tucci with Sunderland, with a reasonable expectation of success, as it would have enabled a user to group related flashcards in order to facilitate studying. This would have allowed a user the advantage of studying specific contents while not studying others.
With respect to claim 2, Sunderland, Migos, Byron, and Tucci disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Sunderland fails to specifically disclose wherein the question portion of the digital flash card does not include unselected content displayed on the display. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to have only include selected content on a flashcard. This would have provided a user the ability to customize the card based upon his/her selections. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Sunderland-Migos, with a reasonable expectation of success, as it would have enabled a user to fully customize his/her flash card.
With respect to claim 4, Sunderland, Migos, Byron, and Tucci discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Migos further discloses wherein the selected portion of the displayed digital content is a quantity of n words (Figure 2; paragraphs 0005-0007 and 0036). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Migos with Sunderland, with a reasonable expectation of success, as it would have enabled a user to select contents for inclusion on a flash card. This would have allowed him/her to customize the flash card based on his/her needs.
Sunderland-Migos fails to specifically disclose the process further comprises making a determination that the quantity n is below a threshold quantity. However, Sunderland discloses studying a foreign language flash card (paragraphs 0012 and 0094). The examiner takes official notice that studying foreign language often includes learning words and/or phrases of three or less words, and therefore it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have applied a threshold to contents. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with the patent, with a reasonable expectation of success, as it would have enabled a user to study words and/or phrases in a foreign language.
With respect to claim 5, Sunderland, Migos, Byron, and Tucci disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Sunderland discloses  wherein the answer portion of the digital flash card includes a definition of the quantity of n words (paragraphs 0064 and 0091-0092). Sunderland fails to specifically disclose the selected portion of the displayed digital content is a quantity of n words. 
However, Migos further discloses wherein the selected portion of the displayed digital content is a quantity of n words (Figure 2; paragraphs 0005-0007 and 0036). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Migos with Sunderland, with a reasonable expectation of success, as it would have enabled a user to select contents for inclusion on a flash card. This would have allowed him/her to customize the flash card based on his/her needs.
With respect to claim 6, Sunderland, Migos, Byron, and Tucci discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Sunderland discloses wherein the digital flash card is created in response to detecting and selecting and making the determination (paragraph 0066-0069 and 0085).
Additionally, Migos discloses the selected portion of the displayed digital content is a quantity of n words (Figure 2; paragraph 0005-0007 and 0036). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Migos with Sunderland, with a reasonable expectation of success, as it would have enabled a user to select contents for inclusion on a flash card. This would have allowed him/her to customize the flash card based on his/her needs.
Sunderland-Migos fails to specifically disclose the process further comprises making a determination that the quantity n is below a threshold quantity, and the quantity is less than or equal to three. However, Sunderland discloses studying a foreign language flash card (paragraphs 0012 and 0094). The examiner takes official notice that studying foreign language often includes learning words and/or phrases of three or less words, and therefore it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have applied a threshold to contents. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with the patent, with a reasonable expectation of success, as it would have enabled a user to study words and/or phrases in a foreign language.
With respect to claim 7, Sunderland, Migos, Byron, and Tucci discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Sunderland further discloses wherein the process further comprises retrieving an answer that is relevant to the selected portion of the displayed digital content (paragraph 0002). Sunderland fails to disclose wherein the question portion is displayed in response to detecting the selection and retrieving the answer portion, and wherein the first portion and the question portion are equivalent.
However, Byron discloses wherein the question portion is displayed in response to detecting the selection and retrieving the answer portion, and wherein the first portion and the question portion are equivalent (paragraph 0005: Here, Byron discloses detecting questions/answers and generating a test). It would have been obvious to one or ordinary skill in the art at the time of the applicant’s effective filing date to have combined Byron with Sunderland, with a reasonable expectation of success, as it would have allowed for ingestion of documents in order to extract questions and answers from the ingested documents. This would have provided the user with the advantage of automatically identifying answers and associating the extracted answers with identified questions in order to save time.
With respect to claim 8, Sunderland, Migos, Byron, and Tucci disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Sunderland further discloses retrieving an answer that is relevant to the selected portion of the displayed digital content by accessing a data source other than the digital content displayed when the selection was detected (paragraph 0002). Additionally, Byron discloses wherein the first portion and the question portion are equivalent (Figures 4-5; paragraph 0005). It would have been obvious to one or ordinary skill in the art at the time of the applicant’s effective filing date to have combined Byron with Sunderland, with a reasonable expectation of success, as it would have allowed for ingestion of documents in order to extract questions and answers from the ingested documents. This would have provided the user with the advantage of automatically identifying answers and associating the extracted answers with identified questions in order to save time.
With respect to claim 9, the applicant discloses the limitations substantially similar to those in claim 1, and the same rejection is incorporated herein. Sunderland further discloses a display for displaying digital content (Figure 5D) and a processor (Figure 1, item 110). 
Further, Sunderland fails to specifically disclose retrieving answer information that is external to the portable computing device and wherein the answer portion is communicated from the networked computing resource to the portable computing device via a communication network. However, Tucci discloses retrieving answer information that is external to the portable computing device and wherein the answer portion is communicated from the networked computing resource to the portable computing device via a communication network (paragraph 0010). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Tucci with Sunderland, with a reasonable expectation of success, as it would have allowed a user to access remote contents. This would have enabled a user to easily access contents at locations he/she is comfortable studying.
With respect to claim 10, Sunderland, Migos, Byron, and Tucci disclose the limitations similar to those in claim 9, and the same rejection is incorporated herein. Sunderland discloses wherein the flash card creation mode is further configured to retrieve an answer that is relevant to the selected portion of the displayed digital content by accessing a glossary within the digital content (paragraph 0002). Sunderland fails to disclose wherein the question portion is displayed in response to detecting the selection and retrieving the answer portion, and wherein the first portion and the question portion are equivalent.
However, Byron discloses wherein the question portion is displayed in response to detecting the selection and retrieving the answer portion, and wherein the first portion and the question portion are equivalent (paragraph 0005: Here, Byron discloses detecting questions/answers and generating a test). It would have been obvious to one or ordinary skill in the art at the time of the applicant’s effective filing date to have combined Byron with Sunderland, with a reasonable expectation of success, as it would have allowed for ingestion of documents in order to extract questions and answers from the ingested documents. This would have provided the user with the advantage of automatically identifying answers and associating the extracted answers with identified questions in order to save time.
With respect to claim 11, Sunderland, Migos, Byron, and Tucci disclose the limitations similar to those in claim 9, and the same rejection is incorporated herein. Sunderland discloses wherein:
the question and answer portions of the digital flash card are within a given context (paragraphs 0012 and 0094)
the data included in the answer portion of the digital false card is responsive to the question portion within the given context (Figure 7)
the given context is selected from a group consisting of foreign language study, chemistry, mathematics, a subject matter included in education materials, and a student’s notes associated with the education materials (paragraphs 0012 and 0094)
With respect to claim 13, Sunderland, Migos, Byron, and Tucci disclose the limitations similar to those in claim 9, and the same rejection is incorporated herein. Sunderland discloses wherein:
the question and answer portions of the digital flash card are within a given context (paragraphs 0012 and 0094)
the data included in the answer portion of the digital flash card is responsive to the question portion within the given context (Figure 7)

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sunderland, Migos, Byron, and Tucci and further in view of Uhlig et al. (US 2003/0076352, published 24 April 2003, hereafter Uhlig)
With respect to claim 3, Sunderland, Migos, and Byron disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Sunderland fails to specifically disclose wherein the question portion of the digital flash card is displayed overlaying at least a second portion of the displayed digital content.
However, Uhlig, which is analogous to the claimed invention because it discloses it is directed toward generation of study aides, discloses wherein the question portion of the digital flash card is displayed overlaying at least a second portion of the displayed digital content (Figures 16-17; paragraph 0080). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Uhlig with Sunderland, with a reasonable expectation of success, as it would have allowed for overlay contents on a flash card. This would have enabled a user to provide a background to identify different groups of cards based on contexts, thereby enabling for a user to visually group cards.
With respect to claim 12, the applicant discloses the limitations similar to those in claim 3. Claim 12 is similarly rejected.
With respect to claim 14, Sunderland, which is analogous art because it is directed toward generating flash cards, discloses a non-transitory computer program product comprising a plurality of instructions encoded thereon that when executed by one or more processors cause a digital flash card process to be carried out, the process comprising:
causing display of digital content on a display that forms part of a portable computing device (paragraph 0037)
in response to detecting the selection, creating a digital flash card, wherein a question portion of the digital flash card includes the selected portion of the displayed digital content, and wherein an answer portion of the digital flash card includes data responsive to the question portion (paragraphs 0066-0069 and 0085)
causing display, on the display, of the question portion of the digital flash card (paragraph 0085)
causing display, on the display, of the answer portion of the digital flash card after display of the question portion of the digital flash card (paragraphs 0090)
Sunderland fails to specifically disclose detecting a selection of at least a portion of the displayed digital content. However, Migos, which is analogous art because it is directed toward receiving user selections for adding content to a note card, discloses  detecting a selection of at least a portion of the displayed digital content (column 17, lines 61-62).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Migos with Sunderland, with a reasonable expectation of success, as it would have enabled a user to select contents for inclusion on a flash card. This would have allowed him/her to customize the flash card based on his/her needs.
Sunderland fails to specifically disclose receiving a selection of a question and identifying an answer. However, Byron, which is analogous art to the claimed invention because it is directed toward extracting an answer associated with a question, discloses receiving a selection of a question and identifying an answer (Figures 4-5; paragraphs 0066-0068). It would have been obvious to one or ordinary skill in the art at the time of the applicant’s effective filing date to have combined Byron with Sunderland, with a reasonable expectation of success, as it would have allowed for ingestion of documents in order to extract questions and answers from the ingested documents. This would have provided the user with the advantage of automatically identifying answers and associating the extracted answers with identified questions in order to save time.
Sunderland fails to specifically disclose wherein the question portion of the digital flash card is displayed overlaying at least a second portion of the displayed digital content.
Further, Sunderland fails to specifically disclose retrieving answer information that is external to the portable computing device and wherein the answer portion is communicated from the networked computing resource to the portable computing device via a communication network. However, Tucci discloses retrieving answer information that is external to the portable computing device and wherein the answer portion is communicated from the networked computing resource to the portable computing device via a communication network (paragraph 0010). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Tucci with Sunderland, with a reasonable expectation of success, as it would have allowed a user to access remote contents. This would have enabled a user to easily access contents at locations he/she is comfortable studying.
However, Uhlig, which is analogous to the claimed invention because it discloses it is directed toward generation of study aides, discloses wherein the question portion of the digital flash card is displayed overlaying at least a second portion of the displayed digital content (Figures 16-17; paragraph 0080). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Uhlig with Sunderland, with a reasonable expectation of success, as it would have allowed for overlay contents on a flash card. This would have enabled a user to provide a background to identify different groups of cards based on contexts, thereby enabling for a user to visually group cards.
With respect to claim 15, Sunderland, Migos, Byron, Tucci, and Uhlig disclose the limitations similar to those in claim 14, and the same rejection is incorporated herein. Sunderland discloses selecting a portion of the digital content (paragraph 0002). Sunderland fails to specifically disclose using the communication module to retrieve the answer portion from the networked computing resource. However, Tucci discloses retrieving answer information that is external to the portable computing device and wherein the answer portion is communicated from the networked computing resource to the portable computing device via a communication network (paragraph 0010). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Tucci with Sunderland, with a reasonable expectation of success, as it would have allowed a user to access remote contents. This would have enabled a user to easily access contents at locations he/she is comfortable studying.
With respect to claim 16, Sunderland, Migos, Byron, Tucci, and Uhlig disclose the limitations similar to those in claim 14, and the same rejection is incorporated herein. Tucci discloses retrieving answer information that is external to the portable computing device and wherein the answer portion is communicated from the networked computing resource to the portable computing device via a communication network (paragraph 0010). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Tucci with Sunderland, with a reasonable expectation of success, as it would have allowed a user to access remote contents. This would have enabled a user to easily access contents at locations he/she is comfortable studying.
With respect to claim 17, the applicant discloses the limitations similar to those in claim 4. Claim 17 is similarly rejected.
With respect to claim 18, the applicant discloses the limitations substantially similar to those in claim 4. Claim 18 is similarly rejected.
With respect to claim 19, Sunderland, Migos, Byron, Tucci, and Uhlig disclose the limitations similar to those in claim 14, and the same rejection is incorporated herein. Sunderland fails to specifically disclose wherein:
the selected portion of the displayed digital content is quantity of n words and includes non-textual content 
the method further comprises making a determination that the quantity n is below a threshold quantity 
However, the examiner takes official notice that it was notoriously well known in the art at the time of the applicant’s effective filing date to have extracted a quantity of n words including non-textual content, such as metadata or images, and determining that the number of words is below a threshold. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Sunderland, with a reasonable expectation of success, as it would have enabled a user to extract contents, including non-textual contents, and verifying they’re below a threshold. This would have enabled a user to incorporated data, such as images, into a flashcard. This would have provided the advantage of creating non-textual flash cards.
With respect to claim 20, Sunderland, Migos, Byron, Tucci, and Uhlig disclose the limitations similar to those in claim 14, and the same rejection is incorporated herein. Sunderland discloses:
saving the digital flash card into an existing group of digital flash cards (paragraph 0012)
However, Sunderland fails to specifically disclose presenting the existing group as a virtual stack of flash cards on the display. However, Uhlig discloses With respect to claim 19, Sunderland and Migos discloses presenting the existing group as a virtual stack of flash cards on the display (paragraphs 0012, 0072, and 0087). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Uhlig with Sunderland, with a reasonable expectation of success, as it would have allowed for overlay contents on a flash card. This would have enabled a user to provide a background to identify different groups of cards based on contexts, thereby enabling for a user to visually group cards.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tucci.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130.  The examiner can normally be reached on 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144